DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manahan (US 10,181,383).  
Regarding claim 1, Manahan discloses a coupler for a disconnect switch, the coupler comprising: a first member (452) configured to mount to the disconnect switch, the first member further comprising a first coupling portion (452) configured to directly engage a complementary coupling portion on the disconnect switch to positively retain the coupler to the disconnect switch without using a tool; a second member (400/416) configured to receive a shaft (450), the second member further comprising a channel (see Fig. 6A) into which the shaft is inserted, wherein the shaft is configured to transfer a rotational force applied to the shaft to the second member when inserted in the channel; and a force transfer member (412/612) operatively connected between the first member and the second member, wherein the force transfer member is configured to transfer the rotational force from the second member to the first member.  
Regarding claim 7, Manahan discloses the first coupling portion slidably engaging the complementary coupling portion (see Figs. 6C-6D).  
Regarding claim 8, Manahan discloses the first coupling portion of the coupler being configured to be positioned within an opening on a surface (102) of the disconnect switch and slid towards the complementary coupling portion to engage the first coupling portion with the complementary coupling position, aligning the coupler over the opening.  
Regarding claim 9, Manahan discloses the first coupling portion is configured to disengage the complementary coupling portion to remove the coupler from the disconnect switch without using a tool.  

Claim 19 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (US 10,403,454).  
Regarding claim 19, Singh discloses a coupler for a disconnect switch mounted within an enclosure, the coupler comprising: a first member (50) configured to mount directly to the disconnect switch (intended use, see further discussion in Response to Arguments); a second member (34) configured to receive a first end of a shaft, wherein: a second end (left side of 18 in Fig. 2) of the shaft is configured to be connected to a door activator mounted on a door of the enclosure, and the second member is configured to receive a rotational force applied to the door activator when the shaft is connected between the door activator and the second member; and a force transfer member (48) selectively connected between the first member and the second member, wherein: the force transfer member is configured to transfer the rotational force from the second member to the first member when connected between the first member and the second member, the force transfer member does not transfer the rotational force from the second member to the first member when not connected between the first member and the second member, the force transfer member includes a lock out opening (46) accessible when the force transfer member is not connected between the first and second members, and the lock out opening is configured to receive a lock hasp extending through the lock out opening to prevent the force transfer member from being connected between the first and second members.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Manahan.
Regarding claim 20, Manahan teaches the first member including a first coupling portion (452) configured to directly engage a complementary coupling portion on the disconnect switch to positively retain the coupler to the disconnect switch without using a tool.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a first coupling portion that engageable to the complementary coupling portion without tools, as taught by Manahan, in order to speed up and facilitate assembly.  

Allowable Subject Matter
Claims 10-18 are allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.  
In response to applicant's argument regarding claim 1 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sequence of force transfer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nonetheless, please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
In response to Applicant's arguments regarding claim 19 that Singh does not disclose “a first member configured to directly mount to the disconnect switch,” please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Additionally, a recitation that an element is “configure to” perform a function is not a positive limitation but only requires the ability to so perform.  In this case, the first member of Singh can be place directly on top of a disconnect switch (i.e. mounted).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833